DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to a preliminary amendment filed 4/21/2021. As directed by the amendment, claims 1-3 and 5 were amended, claims 4 and 6-7 were cancelled, and no new claims were added. Thus, claims 1-3 and 5 are presently pending in this application.   
Claims 1-3 and 5 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Raymond Nuzzo on 5/26/2021. 

The application has been amended as follows:



In Claim 1, line 37, the limitation “wherein the section of the first portion (2018A) having the distal end (2018C)” has been changed to --wherein the part of the section of the first portion (2018A) having the distal end (2018C)--.

In claim 1, line 43, the term “the entire” has been changed to --an entire--.

In claim 1, line 52, the term “the mucosa” has been changed to --a mucosa--.

In Claim 1, line 60, the limitation “extending through the scope” has been changed to --extending throughout the scope--. 

In Claim 1, line 61, the limitation “the mask (2001)” has been changed to --the mask (2001), wherein the flexible breathing tube (2010) comprises an extension (2044) along a length of the flexible breathing tube (2010), wherein the extension (2044) comprises a concave surface (2046), the entire concave surface (2046) is configured to contact an outer surface of the scope tube (2500), and wherein the scope tube (2500) extends for an entire length of the concave surface (2046)--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Vadivelu (2016/0206841) and Brain (7,305,985) do not specifically disclose the claimed apparatus as presented in the claims 1-3 and 5. 
Vadivelu discloses a laryngeal mask apparatus (1000, fig. 18, paragraph 0009) comprising: a mask (1001, fig. 18, paragraph 0009) comprising a front side (1002) and a rear side (1004) that faces the back of a patient's throat when the mask (1001) is positioned within a patient's throat, the mask (1001) including an inflatable tubular ring (1005, figs. 13-18, paragraphs 0013 and 0067) and an inner spatial region (interior region formed by 1005) that is surrounded by the inflatable tubular ring (1005, see the annotated-Vadivelu fig. 20 in the Non-final rejection), the mask (1001) having a front end (1007, see fig. 18, paragraph 0067); an air tube (1012, figs. 13-18, paragraph 0074) that is connected to the inflatable tubular ring (1005) and adapted to be connected to an air source (paragraphs 0074) to enable inflation of the inflatable tubular ring (1005); a joint section (1006, figs. 13-18, paragraph 0009) attached to the rear side (1004) of mask (1001) and having an exterior surface (see figs. 13-18, paragraph 0009); a flexible breathing tube (1010, figs. 13-18, paragraph 0009) connected to the joint section (1006), the flexible breathing tube (1010) having an interior (1011, paragraph 0009) for the flow of air therethrough, wherein air in flexible breathing tube (1010) can flow through the flexible breathing tube (1010) and through the joint section (1006) and into the mask (1001), the flexible breathing tube (1010) having a portion configured for 36connection to a ventilating system; an additional flexible tube (1018, figs. 13-18, 
Brain teaches a laryngeal mask (device in figs. 1-9 and 20-22) comprising flexible breathing tube (22, figs. 1-7, Col 6, lines 27-36), a mask (40 and 110, 42, 27, 62, figs. 20-22) having a front end (end where 123 is located, see figs. 1-7 and 20-22) and an opening (see fig. 14, the opening of 40 is accommodating the 115 and 152, see figs. 1-7, Col 10, lines 20-54, alternatively, the opening is 123 that stretch through tube 115) in the front end which extends to an inner spatial region (inner spatial region is formed by the mask and the inflatable ring), a scope tube (80) attached to the flexible breathing tube (22, see figs. 1-8) and having a first end that is attached to a joint section (27 and 62, see fig. 8) and an opposite second end (opposite end is end outside of the patient, 
However, both Vadivelu and Brain fail to disclose the combination of the laryngeal mask apparatus as claimed with the inner tube (2010) extending throughout the scope tube (2500) and the inner spatial region and that the flexible breathing tube (2010) comprises an extension (2044) along a length of the flexible breathing tube (2010), wherein the extension (2044) comprises a concave surface (2046), wherein the entire concave surface (2046) is configured to contact an outer surface of the scope tube (2500) and wherein the scope tube (2500) extends for an entire length of the concave surface (2046). Therefore, to modify Vadivelu and Brain to arrive at the claimed invention would not be obvious and would be based upon improper hindsight. 
Therefore, claims 1-3 and 5 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.